Warren E. Burger: Number 41, Choctaw Nation against Oklahoma and others.
Speaker: As with some other consolidated cases.
Warren E. Burger: Oh, yes, and with 59, the Cherokee Nation or Tribe of Nations in Oklahoma, against Oklahoma. Mr. Kile you may proceed whenever you're ready.
Lon Kile: Mr. Chief Justice, may it please the Court. This action is on certiorari to the Tenth Circuit Court to review this decision affirming a pretrial order of the District Court for the Eastern District of Oklahoma which in effect vested title to the map -- of course to the Arkansas River within the Oklahoma, in the state.
Warren E. Burger: Mr. Kile, would you raise your voice a little -- the acoustics are less prefect here.
Lon Kile: Yes Your Honor, thank you. This action involves the ownership of the ablest beds and the soil and the minerals and a short stretch of the Arkansas River that lies within Oklahoma. The stretch of the river with which this case is concerned is navigable. Oklahoma contends that in colonial days the crown on the beds are the navigable streams and then when the 13 colonies became independent, they succeeded to rights of the crown so that they then became the owners of the navigable -- of the beds of the navigable streams within their limits. And that afterwards, as each state entered the union, it entered on an equal footing with the original 13 colonies and thus said the state, when Oklahoma became a state in 1907, it succeeded to the title that the United States had in the navigable portion of the rivers within its borders and that it owns the ablest beds and the soil and minerals underlying the navigable portion of the Arkansas River within its borders --
Potter Stewart: Mr. Kile.
Lon Kile: -- under the equal footing doctrine.
Potter Stewart: Is there any place, a map or a sketch or a drawing of --
Lon Kile: Yes, Your Honor.
Potter Stewart: -- what we're talking about. I find on page 89A of the appendix a -- what's denominated, exhibit b --
Lon Kile: The --
Potter Stewart: -- which I have a little trouble understanding, I wanted to know --
Lon Kile: The brief from the Choctaw and the Chickasaw Nations has a map. It is page 25 Your Honor of the brief of the Choctaw (Voice Overlap) --
Warren E. Burger: I believe (Voice Overlap) maps for distribution here, is that correct or someone has?
Lon Kile: Yes, Your Honor.
Speaker: Here is the map for this -- they have --
Lon Kile: Yes. That is correct. May it please the Court.
Speaker: What page of your brief?
Lon Kile: 25 Your Honor. The Choctaw and Chickasaw Nations' brief.
Warren E. Burger: Oh! Would you give us some idea as how we can make use of this? Can you relate the factual background to the map which has been distributed to us?
Lon Kile: Yes -- yes Your Honor. The significance of this map which actually was prepared by Mr. Ford in connection with his argument on -- and he will follow me in this. The shaded portion in Arkansas was the lands originally allotted to the Cherokee Indians. They moved there from Georgia in 1817 then it shows the area ceded to the Cherokees later by their treaties of 1828 and 1835. The map that is on page 25 of the -- of our brief may be a little more helpful to the Court in following the argument. The map on page 25 of our brief shows the lands allotted to the Cherokees and shows the lands allotted to the Choctaw. It shows the confluence of the Grand River with the Arkansas and it is that portion of the Arkansas that lays below the confluence of the Grand River that is the subject matter of this lawsuit. The Indian Tribes --
Potter Stewart: From Fort Gibson, Southeast and --
Lon Kile: Yes, Your Honor. And the -- as an aid to the Court we colored that just lightly heavier so that it would be easier to identify, but we so stated in our brief so that wouldn't be considered misleading. The Indian Tribes contend that through a series of treaties commencing in 1820 and grants continuing through 1842, the United States ceded to the Indian Tribes the bed of all of the streams within what is now the portion of Oklahoma that's involved. They say that the United States did that for these reasons the explosive development of the cotton economy around 18 hundred resulted in great pressures by the white planters upon the Federal Government to move the Indians out of the Southern States. At the same time, the white planters were bringing great pressures to bear upon the Federal Government, the Governments of the Southern States themselves systematically harassed the Indians for the purpose of making their life in the Southern States unendurable. By way of example, Georgia tore up the Federal Treaties with the Cherokees and annexed the territories of the Cherokees and the Creeks Nation within its territory. And Samuel Worcester, the principal figure in the celebrated case of Worcester versus Georgia, was a Presbyterian Minister, sentenced to four years of hard labor in a penitentiary in Georgia because he dared to live on Cherokee land without getting permission of the Governor of Arkansas. Alabama tore up its --
Hugo L. Black: In the Georgia or Arkansas?
Lon Kile: Arkansas, I'm sorry, Georgia Your Honor, I had the Arkansas River on my mind. Alabama likewise tore up the Federal Treaties with the Choctaws and Mississippi by way of example made it a penitentiary events for any Indian to exercise the office of chief, mango (ph), headman or other post established by tribal customs. The Louisiana purchase of 1803 provided a good place to move the Southern Indians if they could be induced to move there. As a part of its efforts to persuade the Indians to give up their ancestral homes in the Southern States and move to the wild lands west of the Mississippi, the Federal Government constantly reminded them that it could not protect them either from the white people in the south or from the Governments of the Southern States. And just as constantly, it pledged to these Indian tribes that if they would give up their ancestral homes in the Southern States that the lands to be ceded to them west of the Mississippi would never be embraced in any state or territory. Now the Southern Indians did move west of the Mississippi. They did give up their ancestral homes in the Southern States, but they did not do that because they were getting more land. They did not do that because they were getting better land. They did not do that because they were going to live under better conditions in the wild lands west of the Mississippi than they were in their ancestral homes. They did it for one reason, and for reason alone. Their reliance upon the promises of the United States given to them in their negotiations with the United States and reflected in their treaties with the United States that if they would move out of the Southern States, on to the wild lands west of the Mississippi, the land ceded to them would never be embraced in any state or territory. That pledge was not only reflected in the negotiations leading up to the treaties, it was reflected in the treaties themselves and as they further assurance, the United States gave to the Southern Tribes and it gave this to no other tribe in the United States, a fee simple title to the lands west of the Mississippi.
Hugo L. Black: What date was that?
Lon Kile: Sir?
Hugo L. Black: What date was that?
Lon Kile: The treaty with the --
Hugo L. Black: I mean the title -- fee simple title?
Lon Kile: The fee simple title, 1835 for the Cherokees, 1842 for the Choctaws. Now it is well established by Shively versus Bowlby and other decisions of this Court that the United -- that while the United States holds land in territorial status, Congress has the power to make grants of land below high water marks of navigable waters in order to carry out a public purpose appropriate for the (Inaudible) for which the United States hold the territory. There is just one question in this case if it please the Court, and that case is correctly stated by respondents at page 9 of their brief. The respondents say and we agree, the question to be resolved is simple and direct. Did the United States convey or agreed to convey the river bed to the Cherokees or the Choctaws? There is no other question, there is no other issue before the Court.
Byron R. White: Well, I take it that the Choctaws were on this side of the river, the Cherokees in the other?
Lon Kile: Yes Your Honor.
Byron R. White: Let's assume that if 1936, the question that came up with respect to the Cherokees' referred, I take it, for the (Voice Overlap) --
Lon Kile: No sir. The Cherokee -- the Choctaws were first in Oklahoma. The Cherokees were first west of the Mississippi, but they came to Arkansas.
Byron R. White: Alright. Because they -- who got the first grant here in Oklahoma?
Lon Kile: The Choctaws.
Byron R. White: Immediately after that at least it should came up as to the ownership of the Arkansas River bed, would you say that Choctaws own the whole bed?
Lon Kile: Your Honor, that --
Byron R. White: If the Arkansas River for being granted land on the bank, the Arkansas River?
Lon Kile: It was not granted on the banks of the Arkansas, Your Honor.
Byron R. White: What was it granted?
Lon Kile: It was granted, the bed of the Arkansas, the language --
Byron R. White: You mean to the Choctaws?
Lon Kile: To the Choctaws.
Byron R. White: They were granted the bed of the Arkansas River?
Lon Kile: Yes sir. It was --
Byron R. White: Well then, what did the Cherokees have to give?
Lon Kile: Well, there is a dispute between the Choctaws and the Cherokees as to whether the Choctaws own it all or the Cherokees own the half of it. Now the District Court just --
Byron R. White: Are you saying that at least the grant to the Cherokees and the Choctaws of land adjoining the river carried with it the title to the river bed at least to the middle?
Lon Kile: No sir. I'm not saying it exactly that way. The treaties set down the Arkansas, up the Arkansas, where the Arkansas border crosses the Arkansas River, then we say, “How shall that be construed? Shall it be construed this up the Arkansas Main that you go up it till where it becomes non-navigable on one side and then you go down it where it is navigable?”
Byron R. White: Well either the United States had the river bed left --
Lon Kile: Or it did not.
Byron R. White: -- to give some other to the current -- to the Cherokees --
Lon Kile: Yes sir.
Byron R. White: -- after having giving land to the Choctaws or it didn't, one or the other?
Lon Kile: That's right sir. Yes sir.
Byron R. White: Now did it convey a way all the river bed to the Choctaws?
Lon Kile: Yes sir. That will be our position when the matter is reheard in the lower courts later if we prevail here.
Byron R. White: And if you were (Voice Overlap) --
Lon Kile: We will --
Byron R. White: You are representing the Cherokees alone, I suppose you would say that the -- that language didn't convey all the river bed away.
Lon Kile: Well, I -- since I -- alright, for example the Choctaws, I would hate -- I would have to say what I would do if represent.
Byron R. White: You deny that the Cherokees have an interest in the river bed then?
Lon Kile: Yes, Your Honor We say that either are (Voice Overlap) --
Byron R. White: Because you got the title -- because you got title to it first under the same language?
Lon Kile: Yes.
Byron R. White: Although United States didn't try to give it away again to the Cherokees?
Lon Kile: Well, we don't think they tried to give it away. They --
Byron R. White: Well, they tried to convey it away.
Lon Kile: They referred to it in some of their treaties with the Cherokees. I'm not --
Byron R. White: In the same way (Voice Overlap) --
Lon Kile: I'm not begging the question.
Byron R. White: In the same way they dealt with the Choctaws?
Lon Kile: Yes sir and we say that they didn't have anything to give at that time. They had already received it. So that brings us, I think to this point --
Hugo L. Black: Well, is that -- is the sum of your dispute then as to whether the State of Oklahoma, the Indians own the bed of the stream?
Lon Kile: Yes sir. And --
Potter Stewart: There is then, if it's decided that the Indians own the bed of the stream, then there is a further dispute which was not reached by the District Court between the two Indian Nations, by the two Indian (Voice Overlap) --
Lon Kile: Yes, that is entirely it.
Potter Stewart: But the -- that's not an issue here before us?
Lon Kile: No sir, it is not.
Byron R. White: Well, (Inaudible) that you would be -- in order to settle, it -- between the tribe, would still be giving -- the same language as if, you're dealing with here?
Lon Kile: No sir.
Byron R. White: Why not? I suppose you would (Inaudible) on words of this forever and walk down the Arkansas River, carried the title to the bed --
Lon Kile: Yes sir.
Byron R. White: -- the United States didn't have anything more to give in writing?
Lon Kile: That is right sir, yes, that is right. The --
Byron R. White: But if the down the road -- down the Arkansas means along the Arkansas, then you have lost your claim?
Lon Kile: No sir. I do not think so because we come to this question then, first, how shall that language be construed? What shall down the Arkansas, because that's a critical thing you see, because when you deal with Indian Nations and Indian Tribes and Treaties, you have to give the construction that is most favorable to the Indian Nation. Indeed the treaty with the Choctaws specifically provided, the Article 24, that if any reasonable doubt existed, it must be construed most favorably to the Choctaws. So speaking generically now as the Indian Tribes, we say this, “How shall down the Arkansas be construed?” Well the Court must say it must construed most favorably to the Indian Tribes. Then what is the most favorable construction down the width of the Arkansas, not down one bank or the other bank of the Arkansas, that's -- we deal with that in our briefs, perhaps that short statement is no over simplification of it.
Warren E. Burger: And I have some problems with that when you and the Cherokees come to settle your problems --
Lon Kile: Yes.
Warren E. Burger: -- is that ever comes about, won't you?
Lon Kile: Yes sir. We will probably knock heads on that.
Warren E. Burger: But the -- must not a court in reaching that problem also bear in mind the historical background of coming from the colonial times of reservation, of the title to the bed of all navigable waters, isn't that part of the total equation?
Lon Kile: Yes and I think that Your Honor reached the real crux of this case by that inquiry. When the United States held territorial lands, it held the beds on navigable rivers for the benefit of a future state, but the United States during territorial status had full authority to convey the river bed for purposes that were appropriate to the objects for which it held. There have been any number of decisions on that. So then we -- this point comes up, well why would the United States have held this bed back in 1820? What would it did -- wanted to hold the bed of the Arkansas, give everything all around it but withhold, not the whole Arkansas but just the navigable portion of it. Would it be holding it for a future state? They promised the Indians time after time that no -- that this area would never be embraced in any state or territory. They not only promised it to them, they put it in their treaties. They therefore could not have been in 1820, contemplating that they were reserving the navigable portion of the Arkansas for the benefit of a future state. Well, would it have been reserving it for the minerals that were in it? It gave the Indian Tribes all the minerals that lay above the navigable portion, why would it hold it for the navigable portion? Why would it want the ablest beds in 1820? Why would it want the ablest beds of the Arkansas when it was giving all the lands on both sides to the Indian Tribes?
Warren E. Burger: Well if we accept your argument, Mr. Kile, would that mean that if the Indian Tribes controlled both banks and the bed, forgetting for a moment which tribe claimed which part --
Lon Kile: Yes sir.
Warren E. Burger: -- that they could exact a toll for example for boats using that navigable stream?
Lon Kile: No sir because under the Commerce Clause of the Constitution, the United States always has and controls the navigation of all of the navigable waters in Oklahoma, I mean the United States.
Warren E. Burger: But if we apply literally your argument to what the Indians had a reason to believe, the Indians may have thought they were going to have control of that navigable stream, under that language of that treaty as I read it.
Lon Kile: No sir. If the language of the treaty is and we've mentioned that in our brief, reserved to the United States, the navigation easement and it does so in a rather specific way. It says that the United States, that the Choctaw shall have the right to use it just like any other people have. In the treaty with the Cherokees, they specifically provided that the United States would have the right to use the river to supply its forts, its post offices and its post roads. So all the United States did and the United States did that in its treaties with the Indians and we point that out in our brief that they reserved the navigation easement. It has just never been disputed. They've always exercised it. They exercised it long after the Indians moved to Oklahoma. They exercised it in fact until the railroads came.
Warren E. Burger: Well, what about other citizens other than the United States, would they be able to use that navigable water freely?
Lon Kile: Yes sir, subject to the regulations of the United States.
Warren E. Burger: But not subject to any limitation by the Indian Tribes?
Lon Kile: No sir. No, the land -- the Indian Tribes could not impose any limitations on them.
Warren E. Burger: I'm not sure what that signal meant, we have a confusing signal here. I have --
Lon Kile: Yes, that is five minutes.
Warren E. Burger: Five?
Lon Kile: Five minutes. My time is rather brief and -- but I should like to call the Court's attention to the reliance on the three cases that Oklahoma relies on. Two of them were decisions on the Supreme Court of Oklahoma and in none of these decisions, I will say were the Indian Tribes represented or was the Government represented on behalf of the Indian Tribes in any of these case nor were these treaties brought to the attention of the Court. The two Oklahoma decisions are predicated upon the belief of the Supreme Court of Oklahoma and the stated belief of the Supreme Court of Oklahoma that the bed of the river was being held for the benefit of a future state. And if it was the intention of the United States and the Indian Tribes in the early 1800's that this area would never be embraced in any state, then the premise upon which the decisions of the Supreme Court of Oklahoma are bottomed are paux. Now, there is one case, and counsel for Oklahoma must comment on it at great length and he must try to show that it is related to the facts in this case. I challenge him that he will not be able to do so and that is the Holt State -- United States versus Holt State Bank which is a decision of this Court. Holt State Bank arose in Minnesota when the Chippewas ceded their aboriginal lands to the United States, reserving to themselves a right of occupancy within a certain area. Now, it's important -- now later, they did in their session and the Chippewas were the granting party, they were the moving party and that distinguishes and interdicts the application of Holt State Bank to this case because in our case, the United States was the granting party. Now, in Holt State Bank, this Court said of the Chippewas, if they had wanted to keep the bed of Mud Lake, they should have made some provision for it in their cession to the United States, but when the teaching of Holt versus State -- the United States versus Holt State Bank is applied to the facts in our case, then we submit this Court would have said had the United States being the granting party wanted to reserve the bed of the Arkansas River, then it should have accepted it from its grant. Now, we say to the Court, that there was no grant moving from the United States to the Chippewas in Holt State Bank. We say that it was a cession by the Chippewas to the United States. I notice at page 34 of the respondent's brief that they say that the petitioners and amici curiae, that they find in our briefs persistent misunderstandings in the constructions of the holding of this Court at Holt State Bank. But on the same page --
Hugo L. Black: What page?
Lon Kile: Page 34 of Oklahoma's brief, but at -- in the first sentence on that page, they say that in Holt State Bank, the United States had granted an area by treaties to the Chippewas and on page 36, they again say that the United States was the granting party and on page 37, they say that the title was vested in the Chippewas when in fact the title was always vested in the United States, the Chippewas had only a right of occupancy. This Court said in the last page of its decision in Holt State Bank or rather with the minute that's left of me, most of the reservations said this Court in Holt State Bank, including the part -- the vicinity of Mud Lake was relinquished and ceded by the Chippewas. The session became effective through the President's approval, marks the board in 1890. And in the last page of the Court's decision, this Court said, “The reservation came into being through a succession of treaties with the Chippewas whereby they ceded to the United States for aboriginal right of occupancy to the surrounding lands. There was no formal setting apart of what was not ceded. The effect of what was done in a general way, the effect of what was done was to reserve in a general way for the continued occupation of the Indians what remained of their aboriginal territory thus again be known and recognized as a reservation. Now that fact is the distinguishing fact which interdicts the application of Holt State Bank to this case, but if the Court were applying the rule, the teachings in Holt State Bank to the facts in this case, it would have said this I believe. The United States was the granting party and had it wanted to reserve the bed of the Arkansas River, the navigable portion of the Arkansas River, it should have done so in its grant. The fact that it agreed with the Indians that this area would never be embraced with any future state or territory evinced the intent to depart from the established purpose of reserving the beds of navigable streams for the benefit of future states. We respectfully submit that the United States had nothing, but a navigation easement on the Arkansas when Oklahoma became a state and Oklahoma therefore took no interest in the bed in the Arkansas River by being -- by a reason of it being admitted to the state, to the Union.
Peyton Ford: If the Court please --
Warren E. Burger: Mr. Ford.
Peyton Ford: -- and I appear on behalf of the Cherokees. I had hoped to avoid any interest to say conflict between the tribes. All that I would say to that question very briefly is one, we have received the first patent of these lands in 1838, signed by President Van Buren and in that we are given the land dents down the Canadian River on the North to a junction with the Arkansas River and dents down the main channel of the Arkansas. And that is all we claim as the thalweg of the river. In that connection I might briefly show this map to Your Honors and that if you will notice between the 95th and 96th parallel on the lands marked to the Cherokees, I don't know what that section is, that the Arkansas River runs completely through the land of the Cherokees, i.e. it's bordered on both sides by the grant through the Cherokees in the Treaty of New Echota later -- of 1835 in the later patent, 1838. It's after it comes to that line that there's a border between the Cherokees and the Choctaw. That map asserted one other purpose too. If you will look on the the appendix, page, Roman page XIII of the respondents' brief, they have reproduced the map from Mr. Royce who is an authority, perhaps the authority. It's appendix 8, aren't we? No, appendix 7, Roman XIII, the respondents' brief. Justice Douglas has it.
Warren E. Burger: I think we all have it now Mr. Ford.
Peyton Ford: They have a fact, similarly of the map reproduced in which you will notice the -- there -- to the north bank of the Arkansas, there's a very fine black line, runs from call 6, 5, 4; 7 is the bottom which would appear to indicate that that is the grant to the north bank of the Arkansas and that the Cherokees or the Indian Tribes went no further. We have reproduced an exact reproduction of Royce's map which indicates merely a change in the color of the line for the river on that part of the Arkansas where the Cherokee lands meets the Arkansas at the 95th parallel, approximately. In other words, that's a mere color, the line of the river, their map would indicate that the -- and I just don't want the Court mislead that the dark line would be the boundary of the grant for the Cherokee. I would like briefly to give a little background of the Cherokee Nation that prior to the revolution, its principal lands were North Carolina, Virginia and Georgia that consisted approximately some 80 million acres. They had absolute dominion over this. Following the revolution, there was a Treaty of Hopewell entered into in 1785 where the Cherokees then swore allegiance to the U.S. and the U.S. Government in turn agreed to protect the tribe and recognize its sovereignty to all of those lands. Not too long after that that the conflict begun between the white settlers and the Cherokees and the Choctaws and the Chickasaws and the Creeks. The Southern Indians had became five civilized tribes. They were forced from Virgin -- North Carolina, Virginia, principally into Georgia. At that time Georgia passed laws in effect providing that they could enjoy no rights that if any man or white man was found upon their land, that he -- that they had to have permission of the State of Georgia. Following this Marshall opinion in Worcester came down in which he clearly recognized the sovereign of the tribe set aside although Georgia heeded and they find in -- with somewhat certainty saying that the Cherokees had sovereignty over their tribal lands, that they had control of the traffic over the Tennessee River. That they enjoyed all the rights of the river that the white man would have to get their permission in effect to use the river and the -- even in face of the Court's recognition of these rights and certainly the Cherokees were not going to accept less if they went west than what they had in Georgia. And even after Marshall spoke, the courts and the executive continued complete harassment of all these Southern Indian Tribes. First, the Cherokees moved to Arkansas in 1870 which became known as the old settlers and that was in exchange of land to move to Arkansas, but Arkansas was not satisfied with the Indians. There was again the conflict between the whites and the Indians. So following that, there was a treaty executed in 1828 between the Cherokees and the Government. After the Arkansas whites had again insisted that they move further west and this treaty in effect without detail moved the old settlers into Arkansas along the old settler Cherokees into the lands west of Arkansas which became Indian Territory along with the other Indians that were further east in Georgia and generally the treaty granted the same rights, all of these treaties of 1817 and 1828 and 1825. It provided that this land was to be as Mr. Kile has said, “Their permanent home, it was never to be encroached upon by any territory or state.” It granted further and which one -- I think one Indian Commissioner in which -- in their speeches to Cherokees trying to get them to sign the Treaty of New Echota which shortly followed the Treaty of Dancing Rabbit which was a treaty for the Choctaw that this was an awful, that they were getting fee simple title and as he expressed it, they were getting white man's title for the first time and this was the only title ever issued to any Indians and they were confined to the five civilized tribes that ultimately settled in Indian Territory. The rest of the title were aboriginal titles which gave them the right of reservation and occupancy and so forth and now they could be given a clear promise of how they could be given a more complete jurisdiction over their territory is beyond me. And they agreed to possess to the Cherokees some 7,000 acres of land within this grant, I mean 7 million, excuse me, which show -- they started out with 80, it's not in exactly an excessive grant. They also agreed by the treaties to issue the patent I have previously referred to, the patent granted this land in fee simple. They gave them white man's title and it was described by meats and bounds and encompassed a whole grant. Certainly the United States didn't intend to exclude a meandering stream running through this grant unless they had chosen to say so and this people knew how to draft instruments. They excluded the Fort Gibson, they excluded post roads, they excluded certain plains that would be available to all Indian Tribes. Now with that brief history, I'd like to go back and then to this Pollock case which is --
Byron R. White: Would you, before you finish your history, indicate what happened later, Mr. Ford? Was the -- what -- did there come a time when the tribe was dissolved or -- I don't know what that direct word or not, is it still an enrolled tribe?
Peyton Ford: Yes sir.
Byron R. White: Was there some (Voice Overlap) --
Peyton Ford: -- I might answer this shortly this way. In 1898, 192, the so-called Curtis Act, passed the 196, I guess you'd say the Enabling Act was passed, but those Acts of Congress at that time made allotments to the given Indians or at the time --
Byron R. White: All the Indian lands, all the Indian lands except what we're talking about here I suppose (Voice Overlap) --
Peyton Ford: Oh! Except tribal lands which includes which includes certain townships, schools, other lands that are owned in common by the tribe outside of the river.
Byron R. White: But the -- but individual Indians were allotted parts of what had been the tribal land?
Peyton Ford: Yes sir.
Byron R. White: And the -- are the Indians still -- they were free to transfer to those lands individually, I suppose?
Peyton Ford: Well, there's a known history of peace of the alien nation and what a full (Voice Overlap) --
Byron R. White: Yeah, but after allotment, after allotment?
Peyton Ford: Now still on that pre-allotment, there were some question of --
Byron R. White: How many Cherokees are there still there in the tribe?
Peyton Ford: There are approximately -- are you correct?
Byron R. White: 42,000.
Peyton Ford: 42,000.
Byron R. White: And --
Peyton Ford: Are these -- there is some -- I think 7,000 full bloods. If you take the -- speak the native language, many of them don't speak English, if you take the descendants of them, they'd run about a hundred thousand and there were approximately nine judicial districts under their tribal government which is, I mean, when they had enjoyed that from sovereignty before they became citizens.
Byron R. White: Do they -- the most of 42,000 live in -- on tribal lands or on their individually owned lands?
Peyton Ford: Well now, they live on their individually owned lands.
Byron R. White: Subject to the ordinary jurisdiction of the state?
Peyton Ford: Well, I'm saying subject to certain jurisdiction (Voice Overlap) --
Byron R. White: When they live outside of (Voice Overlap) --
Peyton Ford: Of their counsel, they still enjoy sovereignty under the Acts passed by Congress. There is a provision in the Act that that a river or any common held land as long as they exist to be a tribe --
Byron R. White: Yeah, but most of the common (Voice Overlap) --
Peyton Ford: -- shall revert to the United States.
Byron R. White: Those are the commonly held lands?
Peyton Ford: Yes sir.
Byron R. White: That way, you're living on your own land?
Peyton Ford: Yes sir.
Byron R. White: I suppose your subject to ordinary state law?
Peyton Ford: Yeah, I mean, you've got fee simple title as any other --
Byron R. White: Any Indians, individual Indians?
Peyton Ford: Yes sir.
Byron R. White: Subject to the Indian -- the jurisdiction of the state?
Peyton Ford: Yes, and subject to certain tribal jurisdictions. It's still a tribal council, a chief, --
Byron R. White: But subject to ordinary (Voice Overlap) --
Peyton Ford: -- the council is made up of the former old judicial districts before statehood.
Byron R. White: But do they run their own schools?
Peyton Ford: Yes, some of them.
Byron R. White: But they can go state schools (Voice Overlap) --Yes sir and they enter as a tribe into a construction of common efforts from encouraging industry.
Peyton Ford: There's a tribe for instance have a working now on a -- through the chief of the tribe, I mean the general counsel of the tribe, the chief (Inaudible) general counsel which as a Mr. Earl Boyd appears on the improvement of the housing and enjoying the public housing provisions and I might add in concluding that at this point, that this action was first brought by Mr. Earl Boyd Pierce as general counsel for the Cherokees and it was after this that the Choctaws were permitted to intervene in the action. We brought an action for counting Oklahoma, a counterclaimed for the suit to acquire a title.
Byron R. White: But do the Cherokees have some schools which they themselves finance?
Peyton Ford: Yes and vocation --
Byron R. White: At the tribe?
Peyton Ford: Yes.
Byron R. White: Out of tribal funds.
Peyton Ford: Yes sir and vocational effort. All the tribal funds came down the so-called outlet case had been devoted to the common efforts of the tribe and the funds that we hoped to receive if there'd be any, from the Arkansas River will be so usable.
Warren E. Burger: Thank you Mr. Ford. Mr. Claiborne.
Louis F. Claiborne: Mr. Chief Justice, may it please the Court. I hesitate to detain the Court much longer in these cases arguing on the same side but perhaps I can perform some service to the Court as an amicus curiae if I attempt to very briefly summarize and perhaps simplify the issues as we see them. The first fact which we would stress in this case is that here we have clear cut conveyances of large tracts of lands to these three Indian tribes, Choctaws and the Chickasaws, together with Cherokees separately. The sequence of those grants seems to us of no great importance. It happens that from the point of view of the treaties the Choctaws come first and the Cherokee is second. From the point of view of the patents, it's the other way around. The important thing however is that there were grants in fee simple to these tribes of very large tracts adjacent one to the other and between them, entirely surrounding and encompassing the navigable portion of the Arkansas River. But the fact that there's a conveyance in fee simple immediately distinguishes the Holt State Bank case which is invoked by the State of Oklahoma. There, there was no conveyance whatever nor was there even a setting aside of the portion of the aboriginal lands of the Chippewas which was reserved to the tribe. Those reserved lands, well lands which under the decisions of this Court, the United States always owned in -- always had the title to, the Indians simply had a right of occupancy. Therefore the United States always owned the beds of the navigable rivers and of the Mud Lake which was at issue in the Holt State Bank case and there was no act, no transaction which ever changed that situation, whereas here, there is. The United States cedes these tracts to the Indian tribes and the burden it seems to us is on the other side to show why the beds of the river did not go with the grants.
Byron R. White: (Inaudible) lands involved from one side of the river?
Louis F. Claiborne: I think there would be a -- we could make the same argument Mr. Justice White. I think it helps us here that the river is entirely enveloped in Indian lands.
Byron R. White: How about the service for a -- where a -- one tribe owns this land along this side of the river, on the other side of the river, its (Inaudible)
Louis F. Claiborne: There is no such situation with respect to the navigable portion of the Arkansas in this case. If perhaps Your Honor is --
Byron R. White: This is navigable?
Louis F. Claiborne: The navigable portion. Perhaps though the physical situation ought to be clarified. Once again referring to page 25 of the brief filed on behalf of the Choctaw Nation, to the rather small white brief, a very simplified map which seems to me presents the situation as clearly as it can be. You'll notice, there's a triangle, at the top of the triangle, Fort Gibson. On the right hand side of that triangle is a portion of the Arkansas River. On the left hand side of that triangle coming down is the more or less straight line which represents the western edge of the Cherokee grant and at the south is a portion of the Canadian River. Now that triangle is part of the Cherokee grant. So is of course the portion indicated as --
Byron R. White: How about the creeks seminal?
Louis F. Claiborne: The Creeks' seminal claim begins west of that so-called straight line.
Byron R. White: (Inaudible) Choctaw is one of the -- or the Cherokee, the (Inaudible) on one side of the Arkansas River and the Creeks' seminal is on the other end?
Louis F. Claiborne: No, Mr. Justice White that triangle belongs to the Cherokees. Therefore the Cherokees have land on both sides of the Arkansas River. That triangle south of Fort Gibson is Cherokee land as is what is north and east of that.
Byron R. White: Creeks' seminal, those lands bordering the Arkansas River?
Louis F. Claiborne: The non-navigable portion of the Arkansas River, but none which is relevant to the portion of the river which is in controversy here. But the fact that this portion of the Arkansas River between Fort Gibson and its confluence with the Canadian River is entirely within the Cherokee grant, hence to simplify the matter in that here we at least we need not talk about which grant came first and whether the United States reserved to itself the portion that was not yet granted to an Indian tribe and yet the State of Oklahoma is -- makes the same argument here as it does further east.
Potter Stewart: And then from the confluence of the Canadian River and the Arkansas River then along the side of the Arkansas River as it flows southeasterly, that river is the boundary between the Choctaw and the Cherokee grant, is that right?
Louis F. Claiborne: That is correct, Mr. Justice Stewart, that is correct.
Potter Stewart: And we're talking in totality of a segment of the river that extends about the 60 miles or so, is that right, looks likely on the scale?
Louis F. Claiborne: That would seem to be right, I think. Anyway from Fort Gibson to the --
Potter Stewart: We're talking about the bed of the -- bed under that river for about 50-60 --
Louis F. Claiborne: That's correct. Now I would say that whether or not at the time of the first grant any of the bed was granted or whether all of it was granted in that first grant and or the second grant only came to the river's edge or the other way around is a debate as between the two tribes that need not concern this Court, that its not presented here and that would of course be reached in the event the Indians were to prevail here. I should say that the Cherokees' only claim to the thread where the river is the boundary between them whereas the Choctaw has claimed the whole of the bed, but we certainly take no position as to who is right or wrong in that debate nor should this Court at this time concern itself with that intramural --
Potter Stewart: Well, except of the -- as Mr. Justice White's questions seem to point up the fact that there are two grants does go to the issues before the Court here, in this case?
Louis F. Claiborne: Mr. Justice Stewart of course only as to the portion east of the confluence of the Arkansas and Canadian River and as to that, it seems to us that to the extent that the bed had not been included in the first grant, it must have been included in the second to -- except that it was already fully included in the first, it could of course not be included in the second. The languages of the two events is not identical and is simply in each a reference to the river as a boundary without indicating, it seems to us in any clear way whether it goes to the thread, to the other bank or stops at the nearer bank.
Byron R. White: Mr. Claibrone (Inaudible) down the Arkansas River? Was there a claim that it meant alongside, along the bank of the Arkansas River?
Louis F. Claiborne: I think not Mr. Justice White.
Byron R. White: (Ianudible) a construction of that language?
Louis F. Claiborne: No, I don't think the disposition of this case in either the court's below turned on that technical reading of the patent or of the treaty.
Byron R. White: I suppose theoretically at least, the -- even if the Court of Appeals is wrong on the grounds that it used to (Ianudible) of this case, there could still be an argument that after all, the patent only granted lands, to the bank of the river.
Louis F. Claiborne: I can't say that they couldn't believe such an argument Mr. Justice White.
Byron R. White: Was there a (Inaudible) in the case? I -- certainly its in the briefs there?
Louis F. Claiborne: I think it is raised and certainly in a much more full fledged way now in the briefs in -- on the merits in this Court than it was before and really --
Byron R. White: You don't think the -- do you think that you'd have to (Inaudible)
Louis F. Claiborne: It seems to me evident that one cannot resolve the controversy simply by looking no further than the language of these conveyances. One must construe them because they are ambiguous in terms of the apparent intent of the conveyor and the recipient. And it's to that -- it's on that basis, the Court of Appeal disposed of this case and to that extent, we agree that that's the correct basis.
Warren E. Burger: Would it not depend in part on the status of the convey -- the vendor's title at the time too?
Louis F. Claiborne: There is no quarrel Mr. Chief Justice at the time that the vendor, the United States had full on incumbent title. Whether it is --
Warren E. Burger: Put it this way, what -- what the vendor conveyed out at the time he had this full title. If he conveyed out to the banks only on the first transfer, you have one result and if he conveyed to the far bank, you have another result, isn't that right?
Louis F. Claiborne: Quite so but it is our intent to show that the realities then prevailing would indicate that these conveyances ought to be construed so as to include and not exclude the bed of the Arkansas River in these large grants to Indian tribes in what was then thought to be a forever more Indian Territory.
Warren E. Burger: In both the grants, is that it?
Louis F. Claiborne: In one or either or both grants taken together. We must remember that these grants were both contemplated at the time either one was finalized because they had both had prior histories in the prior treaties that simply without finalizing made indications that this lands would become available to one tribe or the other. As to --
Warren E. Burger: I think we're ready to terminate Mr. Claiborne.
Louis F. Claiborne: Yes sir, Mr. Chief Justice.
Warren E. Burger: We'll finish up with you, you will have minutes left in the morning.